IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20666



MARCUS WAYNE COOPER,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1288
                       --------------------
                          March 16, 2001

Before    EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Marcus Wayne Cooper, Texas prisoner # 506016, has filed an

appeal of the district court’s order denying various motions

filed in this federal habeas proceeding, including Cooper’s

motion for a summary judgment, his motion for appointment of

counsel, his motion for a preliminary injunction, and his motion

for authorization to take depositions and to conduct discovery.

This court does not have jurisdiction to review the district

court’s denial of Cooper’s motion for summary judgment because


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20666
                                  -2-

the decision was not final as required by 28 U.S.C. § 1291.       See

Sorey v. Kellett, 849 F.2d 960, 961 (5th Cir. 1988).       The denial

of Cooper’s motion for appointment of counsel is not reviewable

because the district court had not rendered a final decision on

Cooper’s habeas petition and because the order is not reviewable

under the collateral order doctrine.    See Thomas v. Scott, 47
F.3d 713, 714 (5th Cir. 1995).    The district court’s denial of

Cooper’s motion to take depositions and conduct discovery is not

reviewable because the motion was denied without prejudice and,

therefore, did not conclusively decide this issue.     See id. at

715.    Accordingly, the part of the appeal challenging the denial

of these motions is dismissed for lack of jurisdiction.

       The denial of Cooper’s motion for a preliminary injunction

is immediately appealable.    See Lakedreams v. Taylor, 932 F.2d
1103, 1107 (5th Cir. 1991); 28 U.S.C. § 1292(a)(1).    However,

because Cooper does not address the district court’s denial of

this motion in his appellate brief, he has abandoned this issue

on appeal.    See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.

1999), cert. denied, 120 S. Ct. 1003 (2000).

       APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.